Smith, C. J.,
delivered the opinion of the court.
The Jackson Jitney Car Company was engaged in two separate and distinct lines of business: First, operating automobiles and taxicabs for the carriage of passengers for hire in the city of Jackson and vicinity; and, second, trading in automobile supplies. The Jitney bus here in controversy was acquired and used in its business of operating automobiles for hire, and consequently does not come within the provisions of section 4784 of the Code, so that the lien of Decell, the judgment creditor, should have been postponed to that of appellant.
Dumford, the mechanic, has no lien for the charges in his account aggregating fourteen dollars and twenty-five cents for “going after and bringing in the car,” so that he might repair it; services of this character not coming within the provisions of section 3075 of the Code, and to that extent the decree in his favor is erroneous.
Reversed, and judgment here in accordance with this opinion.

Reversed.